DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 09 March 2022 in response to the Office Action of 10 November 2021 are acknowledged and have been entered. Claims 6, 7 and 22 are cancelled. Claims 115 and 116 are newly presented. Claims 1-5, 8-21, 23-31, 33-36 and 79-82 are amended. Claims 4-5, 15-17, and 29-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Claims 1-3, 8-14,18-21,23-28,31-36,79-82 and 115-116 are pending and being examined on the merit. 
 Any objection or rejection of record in the previous Office Action, mailed November 10, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2-3, 8, 21, 23, 24, 79, 81, 82, and 115 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Yamaguchi (Yamaguchi et al. Chem. Commun., 2010, 46, 2244–2246, cited in the Information Disclosure Statement filed 3/9/2022).  This is a new rejection necessitated by Applicants’ amendments.
Regarding claim 1, 21, 23, 24, 79, 81, 82, and 115 Yamaguchi teaches the design, synthesis, and photoinduced activation of a novel, caged plasmid DNA that is site-specifically labelled with one biotinylated photolabile group (i.e., photocleavable moiety) within the promoter region (i.e., an activatable promoter comprising a nucleotide promoter sequence and a transcription inhibition moiety) [pg. 2244, col. 1, para 1].  Yamaguchi teaches a biotinylated caging agent in which streptavidin (i.e., protein) was bound to the to the biotin group (i.e., small molecule) of the site-specifically caged plasmid DNA [pg. 2244, col. 2, para 1].  Yamaguchi teaches that the binding of streptavidin to biotin acts as a steric regulator to block transcription factors binding to the promoter sequence [pg. 2244, col. 2, para 1].  Yamaguchi teaches that site-specific caged plasmid DNAs were transfected into HeLa cells by lipofection and EGFP expression was then activated by UV light in living cells. [pg. 2244, col. 2, para 1].
Regarding claim 2-3, Yamaguchi teaches reacting a 5’ amine group of a nucleotide with the biotinylated caging agent [pg. 2244, col. 2, para 1; Fig. 1].
Regarding claim 8, Yamaguchi teaches 2-nitrobenzyl (NB)-based photolabile groups [pg. 2244, col. 2, para 1; Fig. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 14, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied to claims 1, 2-3, 8, 21, 23, 24, 79, 81, 82, and 115 and further in view of Liang (Liang et al. 2007. Nucleic Acids Symposium Series No. 51 349–350). This is a new rejection necessitated by Applicants’ amendments.
The teachings of Yamaguchi are discussed above as applied to claims and similarly apply to claim 9.
Yamaguchi teaches directly attaching the biotin moiety to the promoter.  Yamaguchi does not teach or suggest a photocleavable moiety coupled to a promoter sequence via a linker.
Regarding claim 9 and 14, Liang teaches the generation of a photoresponsive T7 promoter by tethering two 2, 6-dimethyl azobenzenes (4-(2, 6-dimethyl-phenlylazo)-benzoic acids) via D-threoninol linkers [abstract].  
Regarding claim 27 and 28, Liang teaching of a photoresponsive T7 promoter is a teaching of an expression system that is operably configured for use with bacteriophage transcription components since a skilled artisan would recognize that a T7 RNA polymerase, from the T7 bacteriophage, binds to and transcribes genes operably linked to the T7 promoter.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the promoter of Yamaguchi and use the linker to attach both the photocleavable moiety and the transcription inhibition moiety to the nucleotide base of the activatable promoter.  This modification would simple substitution of one attachment method for another.  One of ordinary skill would be motivated to make this modification giving Liang’s teaching of using linkers to couple transcription inhibition moieties to activatable promoters. Both Yamaguchi and Liang means of attaching the photocleavable moiety to the promoter resulted in a activatable promoter upon cleavage.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the promoter of Yamaguchi with Liang’s T7 promoter.  This modification would amount to a simple substitution of one promoter for another.  This modification would configure the molecule for use with bacteriophage transcription components for the advantage of controlling genetic expression. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Liang as applied to claims 1, 2-3, 8, 9, 21, 23, 24, 79, 81, 82, and 115 and further in view of Hai (US 20140364391 A1, published 12/11/2014). This is a new rejection necessitated by Applicants’ amendments.
Regarding claims 10-13, the teachings of Yamaguchi and Liang are discussed above as applied to claims 1, 2-3, 8, 9, 21, 23, 24, 79, 81, 82, and 115, and similarly apply to claims 10-13.  
Yamaguchi and Liang do not teach or suggest that the linker is an alkyl-diamine linker selected from linkers of formula -N(H)(CH2)nN(H)-, where n is from 1 to 8, such as 1,6-diaminohexane.
Hai teaches linker compounds that enable the linker to couple either a reactive group or an unsubstituted carbon to a polymerizable moiety or an active agent [0054].  Hai teaches that diamines are suitable linker compounds and include 1,6-diaminohexane [0054].
 It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the nucleic acid molecule of as taught and suggested by Yamaguchi and Liang which contains an activatable promoter where the linker is 1,6-diaminohexane.  This modification would amount to a substitution of one known linker for another. One of ordinary skill in the art would be motivated to make the modification as Hai teaches that 1,6-diaminohexane is a linker suitable to couple active agents to an unsubstituted carbon for the advantage of linking these compounds together. In this case, the caging group represents the active agent bound photocleavable moiety and unsubstituted carbons are found on nucleotides.

Claims 18-20 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Liang as applied to claims 1, 2-3, 8, 9, 14, 21, 23, 24, 27-28, 79, 81, 82, and 115 and further in view of Hobartner (Hobartner and Silverman. Angew. Chem. 2005, 117, 7471-7475). This is a new rejection necessitated by Applicants’ amendments.
Regarding claims 18-20, the teachings of Yamaguchi and Liang are discussed above as applied to claims 1, 2-3, 8, 9, 21, 23, 24, 79, 81, 82, and 115, and similarly apply to claims 18-20. 
Yamaguchi and Liang are silent in regards to which base the biotin is coupled to and where on the base is the linker bonded to.  Yamaguchi does teach reacting the biotinylated caging group to the 5’ amine group of the DNA [pg. 2244, col. 2, para 1].
Hobartner teaches photochemical caging groups that are attached to the RNA nucleotides of uridine, cytidine, adenosine, and guanosine on at either the purine or pyrimidine ring  [Fig. 1]. Hobartner teaches that these caging groups disrupts key contacts on interferes with a critical reaction step and can be removed by photolysis [pg. 747, para 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the nucleic acid molecule of as taught and suggested by Yamaguchi and Liang which contains an activatable promoter where biotin is attached to the pyrimidine ring at the 5’ position of the pyrimidine base of the promoter via the linker according to Hobartner.  This modification would amount to a combination of prior art elements according to known methods to yield the predictable result of inhibiting transcription. One of ordinary would be motivated to make the modification given Hobartner's teaching that caging groups can be successfully attached to pyrimidine rings of nucleotide bases, inhibit critical reaction steps and can be removed by photolysis. In this case, the critical reaction step can be the DNA elongation step in transcription.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied to claims 1, 2-3, 8, 21, 23, 24, 79, 81, 82, and 115 and further in view of Fujii (Fujii et al. 2013. PNAS. vol.110, no. 42, 16796-16801, cited in the Information Disclosure Statement filed June 12, 2019).  This is a new rejection necessitated by Applicants’ amendments.
Regarding claims 25 and 26, the teachings of Yamaguchi are discussed above as applied to claims 1, 2-3, 8, 21, 23, 24, 79, 81, 82, and 115 similarly apply to claims 25 and 26.  
Yamaguchi does not teach or suggest where the expression system encodes the membrane protein a-hemolysin (aHL) pore protein.
Fujii teaches an in-vitro method to increase production of membrane proteins [abstract].  Fujii teaches that engineering α-hemolysin (AH) in a high-throughput manner using living cells is difficult [pg. 16799, col. 2, para 4].  Fujii teaches that there’s a need to improve membrane protein engineering [pg. 16800, col. 1, last paragraph] without engineering proteins in a high-throughput manner in living cells because of the toxic effects [pg. 16799, col. 2, para 4].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression system of Yamaguchi where the open reading frame encodes the membrane protein α-hemolysin (AH) taught by Fujii.  One of ordinary skill would be motivated to make the modification for the advantage of increasing α-hemolysin (AH) production by using photolysis and simultaneously regulating the amount of protein produced to avoid cytotoxicity. 

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied to claims 1, 2-3, 8, 21, 23, 24, 79, 81, 82, and 115 and further in view of Timko (Timko et al. 1985. Nature Vol. 318, pg. 579-582).  This is a new rejection necessitated by Applicants’ amendments.
Regarding claim 31, the teachings of Yamaguchi are discussed above as applied to claims 1, 2-3, 8, 21, 23, 24, 79, 81, 82, and 115 similarly apply to claim 31.  
Yamaguchi does not teach or suggest an expression system further comprising one or more additional transcription elements.
Timko teaches a photoregulation gene expression system where a gene is operably linked to a promoter and additional regulatory sequences (transcription elements) and that these regulatory sequences contain necessary information for light responsiveness, maximum expression and photoregulation [abstract].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression system of Yamaguchi to further comprise additional transcription elements as taught by Timko.  One of ordinary skill would be motivated to make this modification for the advantage of linking these sequences to the caging agent since these sequences contain necessary information for light responsiveness, maximum expression and photoregulation, as taught by Timko.


Claims  32-33 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied to claims 1, 2-3, 8, 21, 23, 24, 79, 81, 82, and 115 and further in view of Okamoto (US 2002/0155606 A1, published 10/24/2002, and cited in the Information Disclosure Statement filed June 12, 2019).  This is a new rejection necessitated by Applicants’ amendments.
Regarding claims 33-33 and 80, the teachings of Yamaguchi are discussed above as applied to claims 1, 2-3, 8, 21, 23, 24, 79, 81, 82, and 115 similarly apply to claims 33-33 and 80.  
Yamaguchi does not teach or suggest a viral vector comprising the activatable promoter expression system. 
Okamoto teaches that expression of a target gene can be regulated by binding a caging agent to a nucleic acid molecule containing a target gene and freeing of the caging agent from the nucleic acid molecule [0006, 0012].  Okamoto teaches that a caging agent can lower the expression efficiency of the nucleic acid molecule [0006]. Okamoto teaches a nucleic acid molecule, containing promoter regions which regulate expression of a gene, which is bound (or coupled) to a caging agent [0012].  Okamoto teaches that when the caging agent is bound to the nucleic acid molecule, the expression of a gene contained in the nucleic acid molecule is suppresses, thus making the caging agent a transcription inhibition moiety [0012, 0019].  Okamoto teaches that the caging agent is detached from the nucleic acid molecule by UV illumination, thereby preventing the suppression of the expression of the target gene [0022].
Regarding claim 32, 33 and 80, Okamoto teaches a vector containing a full-length cDNA of the gene transcript to obtain mRNA containing the gene.  [0057].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to include the activatable promoter expression system of Yamaguchi in a vector as taught by Okamoto.  One skilled artisan would be motivated to make the modification for the advantage of producing mRNA and thereby protein once the gene of the expression system is expressed. 

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Okamoto as applied to claims 1, 2-3, 8, 21, 23, 24, 32-34, 79-82, and 115, and further in view of Haselton (US 6017758A, issued 1/25/2000).  This is a new rejection necessitated by Applicants’ amendments.
The teachings of Yamaguchi and Okamoto are discussed above as applied to claims 1, 2-3, 8, 21, 23, 24, 32-34, 79-82, and 115 and similarly apply to claims 34-36.  
Yamaguchi and Okamoto do not teach or suggest that the vector is a viral vector and a delivery system comprising liposomes and a viral delivery system.
Haselton teaches isolated nucleic acids covalently linked photolabile caging group which reversibly prevents expression of the nucleic acid [abstract]. Haselton teaches that nucleic acids can be delivered to a cell via liposomes [col. 7, line 37-40].  Haselton teaches that the nucleic acids can be in a vector where the vector delivery can be a viral system using viral vectors [col. 7, lines 29-35 and 50-61].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the vector as taught and suggested by Yamaguchi and Okamoto with a viral vector where the delivery system comprises liposomes or a viral delivery system.  This modification would amount to a substitution of the vector of Yamaguchi and Okamoto for the viral vector of Haselton, given that both are taught to be used to delivery nucleic acids to a cell. One of ordinary skill would be motivated to make this modification for the advantage of delivering exogenous nucleic acids to cells, and it would have been obvious to substitute one well-known delivery system for another well-known delivery system with a predictable and reasonable expectation of success.

Response to Arguments
Applicants assert that none of the cited documents teach or suggest that a bulky protein may be photocleavably coupled to a nucleotide promoter sequence via small molecule, such that the protein interferes with the transcription machinery while coupled.
Applicants arguments have been considered and are moot in view of the new rejections set forth above.  Yamaguchi teaches that a photocleavable streptavidin protein that is coupled to a promoter sequence via biotin interferes with the transcription machinery whole coupled as discussed in the rejection above, thereby teaching technical advantages associates with the promoter structure.

Applicants assert that Okamoto does not disclose or suggest that expression of a target gene may instead be regulated using a transcription inhibition moiety comprising a complex of a protein and a small molecule, coupled to a nucleotide promoter sequence by a photocleavable moiety.  Applicants argue that Liang does not disclose or suggest any alternative strategy for regulating transcription, let alone a use of a transcription inhibition moiety comprising a complex of a protein and a small molecule, coupled to a nucleotide promoter sequence by a photocleavable moiety.
Applicants arguments have been considered and are moot in view of the new rejections set forth above.  Although Okamoto and Liang do not teach a transcription inhibition moiety comprising a complex of a protein and a small molecule, Okamoto and Liang do teach that expression of a target gene may be regulated using a transcription inhibition moiety.  These teachings, combined with Yamaguchi teachings teach the use of a transcription inhibition moiety comprising a complex of a protein (streptavidin) and a small molecule (biotin), coupled to a nucleotide promoter sequence by a photocleavable moiety as discusses in the rejections above.

Applicants argue that Hobartner does not relate to the regulation of transcription. Hobartner does not disclose or suggest any mechanism for activatable transcription. Hobartner certainly does not disclose or suggest the promoter structure defined in amended claim 1.
Applicants arguments have been considered and are found unpersuasive as the arguments do not address the merits of the rejection.  Hobartner in combination with Yamaguchi teaches a use of a transcription inhibition moiety comprising a complex of a protein (streptavidin) and a small molecule (biotin), coupled to the pyrimidine ring of the nucleobase of the nucleotide promoter sequence by a photocleavable moiety as discusses in the rejection above.

Applicants argue that Self, Hai, Olejnik, Tsao, Fujii, Timko, and Haselton do not disclose or suggest that expression of a target gene may instead be regulated using a transcription inhibition moiety comprising a complex of a protein and a small molecule, coupled to a nucleotide promoter sequence by a photocleavable moiety. 
Applicant’s arguments have been considered and are moot in view of the new rejections set forth above.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is Yamaguchi who teaches that expression of a target gene may instead be regulated using a transcription inhibition moiety comprising a complex of a protein and a small molecule, coupled to a nucleotide promoter sequence by a photocleavable moiety as discusses in the rejection above. Yamaguchi in combination with Liang, Hobartner, Hai, Okamoto, Fujii, Timko, and Haselton teaches the invention as claimed and discussed in the rejections above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636